Title: From Thomas Jefferson to Martha Jefferson, 6 July [1787]
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



Friday July 6. [1787]

I shall with the greatest pleasure, my dear Patsy, participate with you of the honour of Miss Annesley’s company in our ride this afternoon. Assure her of my thankfulness for it as well as your own. The day being warm, I shall not be with you till between five and six o’clock. Adieu my Dear Your’s affectionately,

Th: J.

